 0In the Matter of TURNER-WHITE CASKET COMPANY, INC.andCASKETWORKERS LOCAL 412, UPHOLSTERERS' INTERNATIONAL UNION OFNORTH AMERICA, A. F. L.Case No. 5-R-0024.Decided October 23, 1945Messrs.William D. MacMillanandJohn C. Hasten,of Baltimore,Md., for the Company.Mr. Ray Theme,of Baltimore, Md., andMr. Raphael Trachtman,ofPhiladelphia, Pa., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Casket Workers Local 412,Upholsterers' International Union of North America, A. F. L., hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of Turner-WhiteCasket Company, Inc., Baltimore, Maryland, herein called the Com-pany,' the National Labor Relations Board provided for an appropri-ate hearing upon due notice before Leon Novak, Trial Examiner.The hearing was held at Baltimore, Maryland, on September 7, 1945.The Company and the Union appeared and participated.All par-ties were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were afforded anopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYTurner-White Casket Company, Inc., a North Carolina corporation,maintains its principal office and place of business at Winston-Salem,1The petition and other formal paperswereamended at the hearing to show the correctname of the Company.64 N. L.R. B., No. 77.421 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorth Carolina, and a branch office and plant at Baltimore, Maryland.We are herein principally concerned with the plant at Baltimore,Maryland.At its Winston-Salem plant, the Company manufacturescasket shells.At its Baltimore plant, the Company completes caskets,covering and lining the shells and equipping them with hardware.In its operations at the Baltimore plant, the principal raw mate-rials purchased by the Company are silks, covering materials, andhardware.During the preceding year, the Company's purchases ofsuch raw materials for use at its Baltimore plant exceeded in value thesum of $75,000, approximately 90 percent of which was shipped to theBaltimore plant from points outside the State of Maryland.Duringthe same period, the total sales of finished products at the Baltimoreplant exceeded in value the sum of $100,000, approximately 40 percentof which was shipped to points outside the State of Maryland.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDCasketWorkers Local 412, Upholsterers' International Union ofNorth America, is a labor organization affiliated with the AmericanFederation of Labor, admittingtomembership employees of theCompany.M. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees unless and untilthe Union is certified by the Board.A statement prepared by a Field Examiner, introduced into evi-dence at the hearing, and a statement of the Trial Examiner, readinto the record at the hearing, indicate that the Union represents asubstantial number of employees in the unit hereinafter foundappropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2 The Field Examiner reported that the Union submitted 10 authorization cards, whichbore apparently genuine original signatures;that the names of 9 persons appearing onthe cardswere listed on the Company's pay roll of July 28, 1945 ; and that 5 of the cardswere dated July 1945 and that 4 were undated.A further statement of the Trial Examiner,made at the hearing, indicates that threeadditional authorization cards were submitted to the Trial Examiner by the Union at thehearing; that these cards bore apparently genuine signatures;that the names of the per-sons appearing on such cards were listed on the Company's pay roll of July 28, 1945; andthat two of the cards were dated August 15,1945, and one was dated September 6, 1945.There are approximately 15 employees in the appropriate unit. TURNER-WHITE CASKET COMPANY, INC.IV. THE APPROPRIATE UNIT423We find, in substantial accordance with the agreement of the parties,that all production and maintenance employees of the Company at itsBaltimore plant, excluding office clerical employees, superintendent,foremen, foreladies, and all supervisory employees who have authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION ORREPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Turner-WhiteCasket Company, Inc., Baltimore, Maryland, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fifth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by Casket Workers Local 412, Upholsterers' InternationalUnion of North America, A. F. L., for the purposes of collective barsgaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.